220 F.2d 757
M. A. TILBURY, doing business as Tilbury's Southern Meat Company, Appellant,v.James P. MITCHELL, Secretary of Labor, United States Department of Labor, et al., Appellees.
No. 15409.
United States Court of Appeals Fifth Circuit.
April 21, 1955.
Rehearing Denied May 10, 1955.

Appeal from the United States District Court for the Western District of Louisiana; Benjamin C. Dawkins, Jr., Judge.
Robert G. Chandler, Shreveport, La., for appellant.
Morton J. Marks, Atty. Dept. of Labor, Bessie Margolin, Asst. Sol., Washington, D. C., Earl Street, Regional Atty., Dallas, Tex., Frederick J. Stewart, Shreveport, La., Stuart Rothman, Sol., Washington, D. C., for appellees.
Before HUTCHESON, Chief Judge, and HOLMES, Circuit Judge.
PER CURIAM.


1
For the reasons stated by Judge Dawkins, Jr., in his opinion in these cases, and upon the authorities therein cited, the judgments appealed from are affirmed. These cases were by consent consolidated for trial in the court below with separate judgments to be entered in each case, which was done. The opinion of Judge Dawkins is reported in D.C., 123 F.Supp., pages 109-115.


2
Affirmed.